Title: To James Madison from James Shuter, 27 October 1804 (Abstract)
From: Shuter, James
To: Madison, James


27 October 1804, New York. “I have written you two letters sometime since relative to a demand on the spanish govermt. for the seizure and detention of the ship Pegasus on the coa⟨st⟩ of Peru, to which you have oblidgingly favor’d me with answers—the owners have lately recd. advice from Madrid⟨,⟩ that the Council of the Indies have decreed restitution in this case of the whole amount deducting duties, and it is now our wish Sir if agreeable to you, to have your opinion, whether under present existing circumstances with Spain, it would be prudent to send a person to Madrid to attend to the further settlement of this business. I pray you to excuse my again troubling you.”
